DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 12, 13, 15, 16, 20, 21, 23, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrow (US 2006/0159916 A1), in further view of Jin et al (US 2008/0098805 A1), Hoffman et al (State of Transition Metal Catalysts During Carbon Nanotube Growth), and Jin et al (US 2014/0011013 A1), hereinafter Jin ‘013.
Regarding Claims 1, 8, 12, 13, 15, and 23, Dubrow discloses a nanofiber composite structure comprising a substrate with a plurality of protruding nanofibers (Fig. 1B; paragraph 101) which form nanoscale patterns 2000 and 2010 (Fig. 20; paragraph 49; paragraph 238, first sentence). As shown in Fig. 20, the nanopattern is arranged at identical gaps 2020 (paragraph 238, first sentence). It is noted that the pattern 2000 is formed of first protruding nanofibers, and pattern 2010 is formed of second protruding nanofibers. Furthermore, the second protruding nanofibers are formed in a mesh pattern. It is noted that the nanofibers taught by Dubrow further incorporate functional units 120 (paragraph 101). Individual nanofibers may also be patterned, in that they are tiled at a desired orientation angle 
Dubrow does not appear to teach inorganic nanoparticles located only at the distal ends of the protrusions. However, Dubrow acknowledges growing the protrusions using inorganic nanoparticle catalysts, and Dubrow further teaches an embodiment in which materials are located only at the distal ends of the protrusions in order to enable the nanofiber composite structure to function as a probe.
Jin teaches a nanocomposite probe comprising inorganic catalyst nanoparticles located on only the distal ends of the individual nanofibers (Jin: para. [0010] and [0045]). Dubrow and Jin are analogous art because they are related to the same field of endeavor of biological probes comprising a combination of catalyst particles and nanofibers grown by vapor deposition processes. One of ordinary skill in the art would have found it obvious to have formed a catalyst nanoparticle on only on each of the individual distal ends of the nanofibers of Dubrow, using the process of Jin (i.e., by controlling electric field voltage during the vapor deposition process of Dubrow using the parameters of Jin), in order to prevent complications during imaging and improve the resolution of the nanotube probe (Jin: para. [0010] and [0045]; Figs 10(c) and 10(g)).
However, Dubrow and Jin are silent with regards to the incorporation of TiO2 (titanium oxide) nanoparticles.
Hoffmann teaches that transition metal oxides are well known in the art to function as carbon nanotube catalysts (Hoffman: Introduction). As such, titanium oxide nanoparticles, which are transition metal oxide nanoparticles, are functionally equivalent to the other metal oxide carbon nanotube 
The present specification indicates that TiO2 is a material which forms a superhydrophilic surface, and therefore the TiO2 of Dubrow, Jin, and Hoffman would have inherently formed a superhydrophilic surface.
Present claim 1 recites “the plurality of the first protrusions are formed by plasma-etching a portion, in which the inorganic particles are not deposited, of the concave portion of the curved surface of the substrate, wherein a longitudinal direction of each of the first protrusions, at the distal end of which the inorganic particle is disposed, is parallel to a direction of the plasma-etching,” but this recitation is product-by-process language. Process language which appears in product claims only limits the claims based on the structure implied by the process language. The claims are not limited to the manipulations of the recited steps. See MPEP 2113.
However, this product-by-process language implies the presence of a curved surface which is capable of undergoing plasma etching to form the first protrusions. Although Dubrow teaches a tubular substrate, such a substrate does not appear capable of undergoing plasma etching to form the claimed protrusions. Jin and Hoffman do not appear to remedy this deficiency.
Jin ‘013 teaches a superomniphobic surface comprising a plurality of nanopillars, the nanopillars being formed by plasma etching on a curved substrate (Jin ‘013: para. [0004], [0015]-[0017], and [0161]). Jin ‘013 teaches that its superomniphobic surface may be curved for the purpose of endowing superomniphobic properties to a curved electronic device (Jin ‘013: para. [0191]). Dubrow, Jin, Hoffman, and Jin ‘013 are analogous art in that they are related to the same field of endeavor of self-cleaning 
Regarding Claim 9, the nanofiber diameter and length ranges from 5 nm to about 1 um (Dubrow: paragraph 134) and from about 2 microns to about 1 mm (Dubrow: paragraph 135), respectively. The fibers also possess an aspect ratio of greater than 1 (Dubrow: paragraph 116, first sentence). These ranges overlap that of the present claim (Diameter: about 1 to about 100 nm; Length: about 1 to about 10,000 nm; Aspect Ratio: about 1 to about 100). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality. See MPEP 2144.05 (I).
Dubrow further teaches that the diameter, length, and aspect ratio of the nanofibers may be manipulated to control the substrate surface area and the behavior of fluid flowing through the nanofibers (Dubrow: paragraph 138). Therefore, diameter, length, and aspect ratio constitute result-effective variables which may be optimized, and differences between these values are insufficient to distinguish the presently claimed invention from the prior art, absent evidence of criticality. See MPEP 2144.05 (II).
Regarding Claim 16, Dubrow teaches that the size of the first protrusions 2000 (pixels) and the thickness of the second protrusions 2010 (hedges) may be manipulated (Dubrow: paragraph 239, last sentence). Dubrow additionally teaches that increases in thickness lead to improved absorption of desired moieties, along with improved blocking ability (Dubrow: paragraph 274, second to last sentence). Therefore, the thickness (height) of the second protrusions relative the first protrusions may be adjusted through routine experimentation, in order to discover optimal protrusion thicknesses for 
With regards to claim 20, Dubrow teaches a nanofiber composite structure comprising a substrate with a plurality of protruding nanofibers (Fig. 1B; paragraph 101) which form nanoscale patterns 2000 and 2010 (Fig. 20; paragraph 49; paragraph 238, first sentence). As shown in Fig. 20, the nanopattern is arranged at identical gaps 2020 (paragraph 238, first sentence). It is noted that the pattern 2000 is formed of first protruding nanofibers, and pattern 2010 is formed of second protruding nanofibers. Furthermore, the second protruding nanofibers are formed in a mesh pattern. It is noted that the nanofibers taught by Dubrow further incorporate functional units 120 (paragraph 101). Individual nanofibers may also be patterned, in that they are tiled at a desired orientation angle (paragraph 125). It is noted that if the functional units are indiscriminately disposed on the nanofibers, at least some of the nanofibers will have inorganic particles located at their distal ends. Dubrow further suggests altering the surface chemistry at the ends of the nanofibers, and Dubrow additionally teaches that functional units 120 may be catalysts (paragraph 108).
Dubrow does not appear to teach inorganic nanoparticles located only at the distal ends of the protrusions. However, Dubrow acknowledges growing the protrusions using inorganic nanoparticle catalysts, and Dubrow further teaches an embodiment in which materials are located only at the distal ends of the protrusions in order to enable the nanofiber composite structure to function as a probe.
Jin teaches a nanocomposite probe comprising inorganic iron nanoparticles located on only the distal ends of the individual nanofibers (Jin: para. [0010], [0017], and [0045]). Dubrow and Jin are analogous art because they are related to the same field of endeavor of biological probes comprising a combination of catalyst particles and nanofibers grown by vapor deposition processes. One of ordinary 
Dubrow further teaches the substrate and protrusions as comprising polyethylene terephthalate fibers (Dubrow: para. [0144]).
However, Dubrow and Jin are silent with regards to the incorporation of TiO2 nanoparticles.
Hoffmann teaches that transition metal oxides are well known in the art to function as carbon nanotube catalysts (Hoffman: Introduction). As such, titanium oxide nanoparticles, which are transition metal oxide nanoparticles, are functionally equivalent to the other metal oxide carbon nanotube nanoparticle catalysts as disclosed by Dubrow and Jin. Therefore, selection of titanium oxide nanoparticles is insufficient to distinguish the claimed invention over the prior art. The present specification does not state why titanium oxide nanoparticles are chosen, nor does the present specification provide evidence of unexpected results in the selection of titanium oxide nanoparticles. See MPEP 2144.06.
Present claim 20 recites “the plurality of the first protrusions are formed by plasma-etching a portion, in which the inorganic particles are not deposited, of the concave portion of the curved surface of the substrate, wherein a longitudinal direction of each of the first protrusions, at the distal end of which the inorganic particle is disposed, is parallel to a direction of the plasma-etching,” but this recitation is product-by-process language. Process language which appears in product claims only limits the claims based on the structure implied by the process language. The claims are not limited to the manipulations of the recited steps. See MPEP 2113.

Jin ‘013 teaches a superomniphobic surface comprising a plurality of nanopillars, the nanopillars being formed by plasma etching on a curved substrate (Jin ‘013: para. [0004], [0015]-[0017], and [0161]). Jin ‘013 teaches that its superomniphobic surface may be curved for the purpose of endowing superomniphobic properties to a curved electronic device (Jin ‘013: para. [0191]). Dubrow, Jin, Hoffman, and Jin ‘013 are analogous art in that they are related to the same field of endeavor of self-cleaning surfaces. A person of ordinary skill in the art would have found it obvious to have made the surface of Dubrow, Jin, and Hoffman curved, in order to enable the formation of superomniphobic curved surfaces as required for curved display devices (Jin ‘013: para. [0191]).
Regarding claim 21, Dubrow discloses the overall nanocomposite structure as comprising at least one surface which has hydrophilicity (Dubrow: para. [0010]).
With regards to claim 26, as the curved surface is not enclosed, a virtual extension of any of the first protrusions is not blocked. However, it is noted that the current claim language is rather broad, as the virtual extension need only extend beyond the first protrusions in an infinitely small amount, and yet not be blocked. Essentially, so long as the protrusions are not abutted by two opposing surfaces, the present claim is met.
With regards to claim 27, that the nano-pattern and the mesh-pattern of the prior art are formed by plasma-etching the curved surface of the substrate constitutes product-by-process language. In addition, as each of the first protrusions extend from a side wall of the mesh pattern, a longitudinal direction of the first protrusions must be parallel to a vertical extending direction of the sidewall. It is further noted that “vertical extending direction” refers to a particular orientation that is not defined in .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrow, Jin, Hoffman, and Jin’013 as applied to claim 1 above, and in further view of Dubrow et al (US 2009/0143227 A1), hereinafter Dubrow '227.
Regarding Claim 7, Dubrow, Jin, Hoffman, and Jin ‘013 teach a nanofiber structure as applied to claim 1 above. Although Dubrow discloses the substrate as comprising a fabric, Dubrow does not disclose the substrate as specifically comprising a nonwoven fabric.
Dubrow ‘227 teaches selection of a substrate comprising a nonwoven fabric layer containing polypropylene (Dubrow ‘227: paragraphs 102 and 152). Dubrow, Jin, Hoffman, Jin ‘013, and Dubrow ‘227 are analogous art because they are related to the same field of endeavor of superhydrophobic nanofibers arranged on substrates. It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the nonwoven fabric of Dubrow ‘227 for the fabric of the substrate and protrusions of Dubrow and Jin, in order to provide protection from abrasion, provide flexibility, and allow liquid and vapor flow (Dubrow ‘227: paragraph 152). 



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrow, Jin, Hoffman, and Jin ‘013 as applied to claim 1 above, and in further view of Ji et al (US 2010/0291461 A1).
Regarding Claim 14, Dubrow, Jin, Hoffman, and Jin ‘013 teach a nanofiber structure as applied to claim 1 above. However, the prior art are silent with regards to the incorporation of inorganic particles at the ends of only the first protrusions.
.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrow, Jin, Hoffman, and Jin ‘013 as applied to claim 1 above, and in further view of Felts et al (US 4,889,199 A).
Regarding Claims 17-19, Dubrow, Jin, Hoffman, and Jin ‘013 teach a nanofiber structure as applied to claim 2 above. However, Dubrow, Jin, Hoffman, and Jin ‘013 are silent with regards to a hydrophobic thin film.
Felts teaches a method of coating a substrate with hexamethyldixoloxane via a chemical vapor deposition process (Felts: col. 6, lines 17-27). Dubrow, Jin, Hoffman, Jin ‘013, and Felts are analogous art because they are related to the same field of endeavor of nanoscale surface features of transparent composites. It would have been obvious to one of ordinary skill in the art at the time of invention to have applied the coating process of Felts to the substrate of Dubrow, Jin, Hoffman, and Jin ‘013, in order to provide scratch resistance while maintaining optical transparency (Felts: col. 6, lines 20-22), as taught by Felts. It is noted that the film of Felts is an organic hydrogenation silicon thin film, since the present specification lists it as an example (Present specification: paragraph 106).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrow, Jin, and Hoffman as applied to claim 1 above, and in further view of Hess et al (US 2011/0286896 A1).

Hess discloses a patterned substrate for microfluidic applications, the pattern being formed by oxygen plasma etching (Hess: abstract; para. [0192]). The use of oxygen plasma etching results in a roughness topography which exhibits “roll-off” superhydrophobicity (Hess: para. [0192]). It is noted that the substrate of Dubrow is for microfluidic applications, and domains having superhydrophobicity are desirable for the purpose of directing fluid within the device of Dubrow. Hess, Dubrow, Jin, and Hoffman are analogous art in that they are related to the same field of endeavor of microfluidic substrate materials. One of ordinary skill in the art would have found it obvious to have conducted the oxygen plasma process of Hess on the substrate of Dubrow, Jin, and Hoffman, in order to provide improved superhydrophobicity. It is further noted that, based on Applicant’s arguments, the process of Hess is expected to result in a substrate having oxygen bound to the surface of the substrate, though Hess further corroborates this notion, in that it discloses an oxygen/carbon ratio on the surface of the substrate (i.e., implying that oxygen has been deposited onto the substrate) (Hess: para. [0192]).  







Response to Arguments
Applicant’s arguments have been considered, but they are not found persuasive.

    PNG
    media_image1.png
    169
    192
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Two separate, parallel protrusions)]Applicant argues that the nanopillar arrays depicted in Figure 9 of Jin ‘013 are not parallel. This argument is not found persuasive as it is not commensurate in scope with the claims. Applicant appears to regard the present claims as requiring every single protrusion present to be parallel to the direction of plasma etching. However, the limitation need only be met by “a plurality of protrusions”. As depicted in annotated version of Figure 9 of Jin ‘013 below, there are at least two separate protrusions (i.e., a plurality) which are parallel to each other, and hence, parallel to a plasma etching direction

Applicant argues that none of the prior art of record teach the limitation of new claim 27. This argument is not found persuasive as the recited plasma etching steps constitute product-by-process language. Furthermore, it is noted that “vertical extending direction” recited in the claim refers to a particular orientation that is not defined in the claim. What is considered a “vertical extending direction” depends on the orientation of the nano-composite structure itself.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783